UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4417


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ELIJAH GRANT, a/k/a Box,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:14-cr-00017-RJC-16)


Submitted:   December 9, 2016             Decided:   December 16, 2016


Before GREGORY, Chief Judge, SHEDD, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amy K. Raffaldt, MACE FIRM, Myrtle Beach, South Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Elijah Grant was charged with violating various conditions

of his supervised release.                  At a hearing at which Grant admitted

committing the violations, the district court revoked release

and sentenced Grant to 12 months in prison.                          Grant appeals.           His

attorney       has    filed       a     brief      in     accordance       with    Anders      v.

California,          386   U.S.       738        (1967),     questioning         whether      the

sentence       is     reasonable         but      concluding        that    there       are    no

meritorious issues for appeal.                        Grant was advised of his right

to file a pro se brief but has not filed such a brief.                                         We

affirm.

      We will uphold “a revocation sentence if it is within the

statutory maximum and is not ‘plainly unreasonable.’”                                    United

States    v.    Webb,      738    F.3d      638,      640   (4th    Cir.    2013)       (quoting

United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

The   record        establishes         that      Grant     was    sentenced      within      the

statutory       maximum          term       of     three     years,        see     18     U.S.C.

§ 3583(e)(3)         (2012).          The    remaining       question      is     whether     the

sentence is plainly unreasonable.

       “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable

at all.”       United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010).     Only if we find a sentence to be unreasonable will we



                                                  2
consider whether it is “plainly” so.                     United States v. Crudup,

461 F.3d at 440.

     A    revocation      sentence      is     procedurally         reasonable       if      the

district    court     considered       the     Chapter    Seven       policy      statement

range and the applicable statutory sentencing factors.                                 Id.     A

revocation     sentence      is    substantively         reasonable         if   the    court

stated a proper basis for concluding that the defendant should

receive the sentence imposed, up to the statutory maximum.                                   Id.

“A court need not be as detailed or specific when imposing a

revocation      sentence          as    it       must     be        when     imposing          a

post-conviction sentence, but it still ‘must provide a statement

of   reasons    for    the       sentence      imposed.’”           United       States       v.

Thompson, 595 F.3d at 547 (quoting United States v. Moulden, 478

F.3d 652, 657 (4th Cir 2007)).

     We    conclude       that     Grant’s       sentence      is    procedurally            and

substantively reasonable.              The district court stated that it had

considered relevant § 3553(a) factors, and the court was aware

of Grant’s policy statement range of 6-12 months.                            Further, the

court     provided    a    sufficiently          individualized            assessment         in

fashioning the revocation sentence.                     In this regard, the court

was especially troubled by Grant’s persistent drug use.

     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                   We

therefore    affirm.         This      court     requires      that        counsel     inform

                                             3
Grant, in writing, of the right to petition the Supreme Court of

the United States for further review.        If Grant requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave   to   withdraw   from   representation.   Counsel’s   motion   must

state that a copy thereof was served on Grant.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                AFFIRMED




                                     4